                                                 Case 3:12-cv-05667-EMC Document 462 Filed 02/02/21 Page 1 of 2



                                           1   LAURENCE F. PULGRAM (CSB No. 115163)
                                               lpulgram@fenwick.com
                                           2   MATTHEW B. BECKER (CSB No. 291865)
                                               mbecker@fenwick.com
                                           3   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           4   San Francisco, CA 94104
                                               Telephone: 415.875.2300
                                           5   Facsimile:     415.281.1350

                                           6   KEVIN X. MCGANN (Pro Hac Vice)
                                               kmcgann@fenwick.com
                                           7   CATHERINE McCORD (Pro Hac Vice)
                                               cmccord@fenwick.com
                                           8   DANIEL LEDESMA (Pro Hac Vice)
                                               dledesma@fenwick.com
                                           9   FENWICK & WEST LLP
                                               902 Broadway, Suite 14
                                          10   New York, NY 10010
                                               Telephone: (212) 430-2690
                                          11
                                               Attorneys for Plaintiff
                                          12   NEXTDOOR, INC.
F ENWICK & W EST LLP




                                          13
                       ATTORNEYS AT LAW




                                                                               UNITED STATES DISTRICT COURT
                                          14
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                          15
                                                                                  SAN FRANCISCO DIVISION
                                          16
                                               NEXTDOOR, INC., a Delaware corporation,                Case No.: 3:12-cv-05667-EMC
                                          17
                                                                  Plaintiff,                          [PROPOSED] ORDER AS
                                          18                                                          MODIFIED GRANTING
                                                      v.                                              NEXTDOOR, INC,’S
                                          19                                                          ADMINISTRATIVE MOTION TO
                                               RAJ ABHYANKER, an individual,                          FILE UNDER SEAL AND SEAL THE
                                          20                                                          HEARING
                                                                  Defendant.                          Dept:       5
                                          21                                                          Judge:      Honorable Edward M. Chen
                                                                                                      Date Action Filed: November 5, 2012
                                          22

                                          23          Having reviewed Plaintiff Nextdoor, Inc., Motion for Administrative Relief to File Under

                                          24   Seal and Seal the Hearing, for good cause and compelling reasons the Motion is hereby

                                          25   GRANTED.

                                          26          Plaintiff Nextdoor, Inc. shall file the following under seal:

                                          27               1. (Unredacted) Plaintiff’s Opposition to Defendant’s Motion Under the Court’s

                                          28                  Retained Jurisdiction;
                                                [PROPOSED] ORDER GRANTING NEXTDOOR,
                                                INC,’S ADMINISTRATIVE MOTION TO FILE                              Case No.: 3:12-cv-05667-EMC
                                                UNDER SEAL AND SEAL THE HEARING
                                                Case 3:12-cv-05667-EMC Document 462 Filed 02/02/21 Page 2 of 2



                                           1               2. (Unredacted) The Declaration of Laurence F. Pulgram in Support of Plaintiff’s

                                           2                   Opposition to Defendant’s Motion Under the Court’s Retained Jurisdiction; and

                                           3               3. (Unredacted) Exhibits A through W, including A-a and A-b, to Plaintiff’s

                                           4                   Opposition to Defendant’s Motion Under the Court’s Retained Jurisdiction.

                                           5            The above is hereby designated and is to be treated as CONFIDENTIAL pursuant to the

                                           6   Stipulated Protective Order (Dkt. No. 102).

                                           7            The hearing scheduled for February 18, 2021 at 1:30 p.m. PST in this matter, including

                                           8   both Abhyanker’s Motion Under the Court’s Retained Jurisdiction (Dkt. 420) and his Second

                                           9   Motion Under the Court’s Retained Jurisdiction (Dkt. 443) will be a non-public, closed

                                          10   proceeding. At the hearing, Nextdoor can request that the hearing be held under seal.

                                          11            IT IS SO ORDERED.

                                          12
F ENWICK & W EST LLP




                                          13   Dated:     February 2          ,2021
                       ATTORNEYS AT LAW




                                                                                             Honorable Edward M. Chen
                                          14                                                 United States District Court Judge

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28    [PROPOSED] ORDER GRANTING
                                                NEXTDOOR, INC,’S ADMINISTRATIVE
                                                                                                 2               Case No.: 3:12-cv-05667-EMC
                                                MOTION TO FILE UNDER SEAL AND SEAL
                                                THE HEARING
